Citation Nr: 0001216	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  96-03 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1945 to 
January 1946.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which denied the veteran's claim 
seeking entitlement to service connection for a right knee 
disability.

The veteran's claim was initially before the Board in August 
1998, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

The veteran has not submitted evidence sufficient to justify 
a belief by a fair and impartial individual that his claim 
for entitlement to service connection for a right knee 
disability is plausible.


CONCLUSION OF LAW

The claim for entitlement to service connection for a right 
knee disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that at the veteran's induction 
examination in August 1945, it was noted that he had a scar 
on his right knee.  Regarding musculoskeletal defects, the 
examiner stated none.  The veteran was hospitalized in 
October 1945 for nervousness.  While hospitalized, the 
veteran underwent a physical examination, and his bones and 
joints were evaluated as normal.  Physical examination in 
December 1945 did not note any knee disorders.  

In January 1946, the Board of  Medical Officers determined 
that the veteran was unfit for service because of 
psychoneurosis not resulting from combat.

The veteran underwent a VA examination in December 1947.  It 
was noted that the veteran had a scar on his right knee.  

VA Medical Center outpatient treatment records were submitted 
from August 1992 to July 1993.  However, no mention was made 
of a knee disorder.  

Copies of treatment records from Dr. P. P. were submitted 
from February 1991 to November 1995.  The veteran was seen in 
February 1991 for left knee pain secondary to a motor vehicle 
accident.  He was seen in November 1994 complaining of right 
knee pain.  He stated that he hurt his right knee in World 
War II, after falling down a cliff, and cutting a hole in the 
top of his knee.  He described injuring his right knee one 
week prior in an accident.  Assessment was degenerative joint 
disease of the right knee with acute inflammation and 
effusion.  He was seen in December 1994 for his right knee.  
Fluid was aspirated, and cortisone was injected.  It was 
noted that the veteran would probably require a total knee 
replacement in the next several years.  He was seen in 
September 1995 for pain in his knees.  

Copies of treatment records from Dr. M. B. were submitted 
from November 1994 to June 1995.  In November 1994, the 
veteran was seen for his knee and diagnosed with degenerative 
arthritis of the right knee.  The veteran indicated that he 
hurt his knee in the war many years ago, and had had 
recurrent problems ever since.  He also indicated that about 
3 weeks prior, he slipped and struck his knee against some 
concrete, and had had persistent pain and swelling since that 
time.  In December 1994, the veteran said he was doing better 
with his knee.  The examiner felt that the problem was 
degenerative in nature, and that he would do better with 
anti-inflammatory agents.  In May 1995, the veteran had an 
infusion on his right knee, and received a Cortisone 
injection.  

Copies of treatment records from Dr. H. F. were submitted 
from November 1994 to November 1995.  The veteran was seen in 
November 1994 for right knee pain, and diagnosed with 
degenerative arthritis of the right knee.  The veteran 
indicated that he hurt his knee in the war many years ago, 
and had had recurrent problems ever since.  He also indicated 
that about 3 weeks prior, he slipped and struck his knee 
against some concrete, and had had persistent pain and 
swelling since that time.  

The veteran submitted a statement dated June 1995.  He 
indicated that he was on maneuvers at Ft. Devons Mass, in 
either late August or early September 1945, when he slipped 
down a bank into a river bed.  He stated that his knee was 
bleeding from being scraped by gravel.  He wrote that he was 
taken away by ambulance, and that his knee was cleaned out 
with the gravel removed.  He wrote that everything seemed to 
get better, but 20 years ago, his knee started swelling at 
times.  He wrote that an orthopedic doctor drained some fluid 
from his knee, and told him that it was coming from the old 
knee injury.  

The veteran submitted a statement dated October 1995.  He 
described being seen by a doctor at the Dravoe Building in 
service.  He stated that the VA might not have all of his 
records, and that there was a mix-up with a veteran with the 
same name from Laurel, MD.  

The veteran submitted a statement dated November 1995.  He 
wrote that he thought he had been seen 2 or 3 times at the 
Dravoe Building.  He stated that a doctor there wrote down on 
his identification sheet, scar on right knee.  He stated that 
he was not sure whether all of his records had been obtained, 
and thought that some of his records had been mixed up with 
those of a veteran with the same name of Laurel, MD.  

The veteran submitted a statement dated November 1995.  He 
indicated that at Ft. Devens, Mass., in either late August or 
early September 1945, he was on maneuvers, he tripped at the 
top of a bank and slid down the bank, head-first.  He stated 
that his right knee was bleeding from sliding down the bank 
on gravel.  He stated that he was put in an ambulance, and 
the knee was cleaned and bandaged.  He stated that his knee 
had bothered him somewhat ever since that time.  He indicated 
that an orthopedic surgeon told him that the fluid seemed to 
be coming from the old injury, and that he would have to have 
a knee replacement within 2-5 years.  He wrote that he tried 
to get pain medication, but the VA told him that they did not 
carry them.  

The veteran was afforded a hearing before the RO in June 
1996, a transcript of which has been associated with the 
claims folder.  The veteran testified that the injury to his 
right knee first occurred at Fort Devens in late August or 
early September 1945 when he slipped down a shale embankment 
and scraped his knee.  He stated that he was taken to the 
hospital emergency room and treated for both his knee and his 
nose.  He stated that he had little stones removed from his 
knee at that time, but no x-rays were conducted.  He stated 
that he had his knee drained at that time.  He also indicated 
that he went back to the hospital within a short period of 
time and had a bandage removed from his knee.  The veteran 
stated that he underwent a medical examination shortly after 
service in 1947.  He stated that there was some initial 
confusion about whether the right veteran was being examined.  
He stated that during the examination his knee was sore.  He 
stated that a Dr. Ellis treated him for his knee from 1947 to 
1976 and that he was prescribed Darvon and Darvocet for pain.  
He stated that Dr. E. was deceased.  He testified that he 
went to a Dr. A. from 1976 to 1982 for his knee.  He stated 
that Dr. A. put him on several pain medications and that he 
initially thought that the veteran had gouty arthritis.  He 
also indicated that Dr. A. had passed away.  The veteran 
stated that he was treated by a Dr. P. after he saw Dr. A.  

Regarding his current condition, the veteran testified that 
he still had little bits of stone removed from his knee.  He 
testified that during his employment, he had been given jobs 
where he did not have to walk much due to his disability.  He 
testified that he could not push a regular lawn mower.  He 
stated that he ambulated with a cane about 90 percent of the 
time.  He stated that his knee was still painful.  

In a statement dated October 1996, the veteran's 
representative asserted that during the veteran's work 
history, he had taken jobs or been assigned jobs where he did 
not have to use his knee on a regular basis. 

The veteran was afforded a hearing before a traveling member 
of the Board in May 1998, a transcript of which has been 
associated with the claims folder.  The veteran's 
representative asserted that the buddy statement submitted at 
the hearing satisfied 38 C.F.R. § 3.303 (b).  The veteran 
testified about the scar on his right knee noted at his 
entrance examination.  He stated that he incurred such scar 
while trying to ride a bicycle as a young man and he scraped 
his knees, but that it was just a scar of the skin.  The 
veteran also described the injury to his knee while at Fort 
Devens, Massachusetts while in service.  He testified that he 
tripped and slid down a shale embankment in either late 
August or early September.  He stated that the skin on his 
knee ripped and the knee itself swelled.  The veteran 
testified that he was treated for his knee in service, which 
consisted of bandaging his knee and removing little stones.  
He stated that he had had problems with his knee at different 
times, depending on the weather.  The veteran testified that 
he had sought treatment from a private physician from 1947 
until 1996, but that physician had died and the records were 
not available.  He testified that he saw another physician in 
the 1950s and 1960s, but that he had died also.  The veteran 
also described the current condition of his knee.  He 
described swelling, difficulty in going up steps, and altered 
gait that required using a cane at times.  He also indicated 
that his knee had given out on him a few times.  

At the veteran's hearing, he submitted a statement from H. M. 
dated April 26, 1998.  H. M. indicated that he met the 
veteran while in World War II at Fort Belvoir Hospital.  He 
stated that although his recollection of details were 
unclear, that he believed the veteran's problems had to do 
with one of his legs which handicapped his mobilization.  The 
veteran waived regional office consideration of such 
statement.  






Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304 
(1999).  

A preexisting disease or injury will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1999). 

As an initial matter, it is noted that a right knee scar was 
noted at the veteran's induction examination in August 1945.  
At the veteran's May 1998 Board hearing, he testified that he 
developed his scar prior to service while trying to ride a 
bicycle.  Although no musculoskeletal defects were noted at 
the induction examination, the examiner observed and reported 
the scar.  Thus, the scar was present when the veteran was 
examined and accepted for service.

Although the veteran's scar pre-existed service, the record 
includes no evidence of an increase in the severity of this 
pre-existing condition.  The service medical records do not 
show treatment for a right knee disorder,and, although the 
veteran contends he was treated for a knee injury in service, 
he does not contend that the treatment involved the pre-
existing scar.   Rather, according to the veteran, he tripped 
and fell down a shale embankment during service in either 
late August or early September 1945.

With regard to a possible injury in service, the evidence 
does not support the contentions.  At a physical examination 
in October 1945, the veteran's bones and joints were 
evaluated as normal.  At a physical examination in December 
1945, it was noted that the examination was essentially 
negative.  No knee disorders were noted.  Although a scar on 
the veteran's right knee was noted at his VA examination in 
December 1947, this is exactly what was noted at the 
veteran's induction examination.

Other than the December 1947 notation, the post-service 
medical records do not show a diagnosis of a right knee 
disorder until November 1994 (almost 50 years after service), 
when he was diagnosed with degenerative arthritis of the 
right knee by Dr. M. B.  Although the veteran indicated that 
he was treated by several doctors for his right knee 
beginning in 1947, he also stated that such records were not 
available, as the doctors in question were deceased.  

The veteran asserts that his current right knee disorder is 
related to an injury he suffered in service.  However, as a 
layperson, the veteran is not competent to provide evidence 
that requires medical knowledge, such as linking his current 
disorders to a specific injury in service. Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992). 



As noted above, for a claim to be well grounded, there must 
be medical evidence of a nexus between an injury or disease 
in service and the current disability.  See Caluza, supra.  
The competent evidence, that is the medical evidence, does 
not show that the veteran was seen for a right knee disorder 
until almost 50 after service.  The medical evidence does not 
include a nexus opinion between the veteran's right knee 
disorder and an injury in service.  As such, the evidence 
does not indicate that the veteran's claim for entitlement to 
service connection for a right knee disability is well 
grounded.  

In the absence of a well grounded claim, the appeal for 
service connection for a right knee disability must be 
denied.  Edenfield v. Brown, 8 Vet.App. 384 (1995).

Where a claim is not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veteran Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).

The RO has associated with the claims folder all the 
available medical records for consideration.  Therefore, 
under the circumstances of this case, the VA has not been put 
on notice that relevant evidence exists, or could be 
obtained, which, if true, would make the veteran's claim 
"plausible."  Robinette, 8 Vet.App. at 80.

Also, the RO fulfilled its obligation under section 5103(a) 
in the statement of the case which informed the veteran of 
the reasons for the denial of his claim.  Furthermore, by 
this decision, the Board is informing the appellant of the 
evidence which is lacking and that is necessary to make the 
claim well grounded.




ORDER

The veteran's claim of entitlement to service connection for 
a right knee disability is denied, as not well grounded.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 



